DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is continuation of application 15/988,595 (now US 10,441,822) filed 24 May 2018 which is a continuation of application 13/384,233 (now US 10,065,052) filed 2 March 2012 which is a national stage entry of PCT/GB2010/051170 filed 19 July 2010. Acknowledgement is made of the Applicant's claim of foreign priority to GB:0912481.9 filed 17 July 2009. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/384,233, filed on 2 March 2012.

Terminal Disclaimer
The terminal disclaimer filed on 17 June 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,441,822 and 10,569,107 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant claims are towards a method of using a composition consisting of salicylic acid, niacinamide, a chelating agent, a gelling/thickening agent, one of glycyrrhizinic acid, cetylhydroxyproline palmitidamide, lactic acid, and bisabolol, and a mixed solvent system of at least water wherein each agent or salt thereof is present in a specific amount or range and the overall composition has a specific range of viscosity. The composition can also optionally comprise, within the boundaries of the “consisting of” language, Epilobium angustfolium, an emulsifier, an emollient, humectant, surfactant, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached on M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613